Citation Nr: 1042096	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).





ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to November 
1978.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from a September 
2010 Order of the United States Court of Appeals for Veterans 
Claims (Court).  In that Order the Court granted a September 2010 
Joint Motion by the Veteran and Secretary of VA (the parties), 
for the partial remand of the Veteran's appeal to the Court, of a 
January 2010 Board decision.  In that Board decision, the Board 
denied service connection for a left shoulder disorder, and 
denied a TDIU.  

The parties' Joint Motion was for the Court to vacate the January 
2010 Board decision and remand the case to the Board only as to 
the TDIU claim.  In the Court's Order, the Court granted that 
Joint Motion, vacating the Board decision and remanding to the 
Board only the claim for TDIU, and leaving alone the Board 
decision to deny the claim for service connection for a left 
shoulder disorder.

Previously, the matter of entitlement to TDIU came before the 
Board on appeal from an August 2001 rating decision issued by the 
VA Regional Office (RO) in Jackson, Mississippi.  The Veteran 
appealed that denial to the Board.  On appeal, the Board remanded 
the case to the RO in August 2003, March 2005, September 2006, 
and July 2008, primarily with respect to other issues on appeal, 
while deferring the TDIU claim as intertwined with the other 
pending claims addressed in the remand.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second issue)), 
it will be deferred pending final disposition of the claim for 
service connection. 
 
In the January 2010 decision, the Board denied the claims for 
service connection for a left shoulder disorder and for TDIU.  
The Veteran appealed the January 2010 Board decision to the 
Court.  Through the September 2010 Order, the Court granted the 
parties' Joint Motion for Partial Remand to the Board of the TDIU 
claim.  By the Court's order, the Court vacated the January 2010 
Board decision to deny TDIU and remanded the case as to that 
claim to the Board for compliance with the instructions outlined 
in the Joint Motion.  With respect to the left shoulder disorder 
service connection claim, the Joint Motion and Order show that 
the Veteran withdrew that appeal, and the Court therefore 
dismissed that issue. 

In a statement received in October 2009, the Veteran raised a 
claim of entitlement to service connection for gall bladder 
removal.  In a July 2010 statement, the Veteran applied to reopen 
a claim for service connection for a right knee disorder.  
These issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On appeal the Veteran is seeking a TDIU.  In the Joint Motion 
granted by the Court, the parties agreed that in the January 2010 
Board decision, the Board did not comply with its duty to assist 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010), when it 
did not attempt to obtain the Veteran's Vocational Rehabilitation 
file.  

The parties' Joint Motion was for the Court to vacate the January 
2010 Board decision and remand the case to the Board for further 
development and readjudication.  The parties agreed that on 
remand to the Board, the Board should attempt to obtain the 
Veteran's Vocational Rehabilitation folder.  

In that regard, the parties pointed out that the Board had 
constructive knowledge of the Veteran's VA Vocational 
Rehabilitation Records, which as they noted and cited, were 
referenced in several documents on file.  Notably, most recently 
in a December 2002 letter from the Veteran, he noted a decision 
regarding his VA vocational rehabilitation.   Also noted was a 
November 2000 application for vocational rehabilitation, and a 
March 2001 letter from a Vocational Rehabilitation and Counseling 
Officer.  Review of that letter shows that the Veteran's case was 
evaluated for his potential to benefit from training and services 
provided by that service; thereby indicating the existence of 
vocational rehabilitation file records on which that decision was 
made.

On review, the record shows that there should be VA Vocational 
Rehabilitation file records, which the RO should attempt to 
obtain for the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

In the Joint Motion for Partial Remand, the parties further 
agreed that if the Vocational Rehabilitation file is obtained, VA 
should provide the Veteran a new medical opinion or examination 
and make the claims file and any additional vocational 
rehabilitation records available for the examiner's review.  
Nonetheless, whether or not a Vocational Rehabilitation file is 
obtained, the RO should provide the Veteran an examination to 
obtain an opinion that would assist the Board in the adjudication 
of the issue of entitlement to TDIU.

VA regulatory criteria provide that a TDIU may be assigned where 
the schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a).

Service connection is currently in effect for the following 
disabilities: 
(1)  bilateral pes planus, currently evaluated as 30 
percent disabling;  
(2)  mechanical back pain with scoliosis and degenerative 
changes, currently evaluated as 20 percent disabling; 
(3)  status post repair of patellar tendon, left knee, with 
traumatic arthritis, currently evaluated as 10 percent 
disabling;
(4)  residuals, left foot bunionectomy, currently evaluated 
as 10 percent disabling;
(5)  hammertoes, right foot, currently evaluated as 10 
percent disabling;
(6)  hammertoes, left foot, currently evaluated as 10 
percent disabling; and
(7)  residuals, right foot bunionectomy, currently 
evaluated as 10 percent disabling.
The Veteran is currently in receipt of a combined 70 percent 
disability rating for his service-connected disabilities.  
Therefore, the Board finds that under 38 C.F.R. § 4.16(a) the 
Veteran meets the threshold rating criteria for TDIU.  Since the 
Veteran meets the threshold rating criteria under 38 C.F.R. § 
4.16(a) a determination needs to be made as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities.  

In the most recent VA examination of the Veteran's feet, 
mechanical back pain, and left knee condition, in July 2010, the 
examiner provided an opinion that is unclear as to whether or not 
the Veteran's service-connected disabilities are productive of 
such industrial incapacity as to preclude the Veteran from 
performing all forms of substantially gainful employment 
consistent with his educational and work background.  The 
examiner opined that physical activity would likely provoke a 
flare-up of pain but not limit him from any occupation 
opportunity; but he also opined that it was unlikely that the 
Veteran could return to his previous occupation as hairdresser, 
which required standing for long  periods.

The Board finds that the July 2010 examination is insufficient 
for purposes of  determining whether a TDIU is now in order 
because this examination is unclear on the question.  Further, 
any additional evidence obtained pursuant to this remand 
including evidence from the Vocational Rehabilitation file may 
impact on any opinion given.  A new examination is in order.

The Veteran should be afforded a new VA examination to ascertain 
whether or not his service-connected disabilities are productive 
of such industrial incapacity as to preclude the Veteran from 
performing all forms of substantially gainful employment 
consistent with his educational and work background.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Any ongoing VA and/or private medical treatment records 
pertaining to the Veteran's service-connected disabilities, 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).  
Prior to the ordered examination, the RO should take appropriate 
actions to obtain any pertinent medical records not on file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received since July 2010 (date of 
last VA examination) for any service-
connected disorder.  Request the Veteran to 
furnish signed authorizations for the release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2010). 

3.  The RO should obtain the Veteran's 
vocational rehabilitation file/folder and 
associate it with his claims file.  Any 
available vocational rehabilitation 
applications or records prepared or obtained 
in connection with those applications should 
be obtained.  If no records are available, 
documentation to that effect is required 
and should be associated with the file. 

2.  After the above development has been 
completed, the Veteran should be provided a 
VA orthopedic examination, by an appropriate 
specialist, for the purpose of examining the 
Veteran's service-connected disabilities in 
order to provide an opinion as to the effect 
the service-connected disabilities have on 
the Veteran's employability, as requested 
below. 

The examiner should be apprised that the 
Veteran's service-connected disabilities 
comprise: bilateral pes planus; mechanical 
back pain with scoliosis and degenerative 
changes; status post repair of patellar 
tendon, left knee, with traumatic arthritis; 
residuals, left foot bunionectomy; 
hammertoes, right foot; hammertoes, left 
foot; and residuals, right foot bunionectomy.

The entire claims file, to include the 
Veteran's vocational rehabilitation 
file/folder, must be made available to the 
examiner, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
Examination should include all studies deemed 
appropriate in the medical opinion of the 
examiner for the purposes of providing the 
opinion requested below.

Based on review of the claims file records 
and examination of the Veteran's service-
connected disabilities, the examiner should 
provide an opinion as to whether the 
Veteran's service-connected disabilities are 
productive of an overall level of industrial 
incapacity that is so severe as to prevent 
the Veteran from performing all forms of 
substantially gainful employment consistent 
with his educational and occupational 
experience.  Neither the Veteran's age nor 
his non-service-connected disabilities should 
be considered in making that opinion.

The examiner should set forth all examination 
findings, along with the complete rationale 
for all conclusions reached.  The rationale 
for any opinion expressed should be included 
in the examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.  

3.  After the requested examination has been 
completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

4.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the October 2008 
Supplemental Statement of the Case.  

5.  Readjudicate the claim under review.  If 
the benefit sought is not granted, issue the 
Veteran a supplemental statement of the case.  
Allow an appropriate period of time for the 
Veteran to respond.  Thereafter, return the 
case to the Board for further appellate 
consideration. 

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by failing to report for an examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



